Citation Nr: 0827813	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to an increased evaluation for the service-
connected osteoarthritis of the lumbar spine, with residuals 
of multiple fractures of the pelvis, sacrum third and fourth 
lumbar vertebra and three ribs, with slight deformity of 
lower right rib cage, currently evaluated as 50 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the RO 
that increased the disability rating assigned to the service-
connected low back disability from 40 to 50 percent, 
effective on December 12, 2001--the date of receipt by the RO 
of the appellant's increased evaluation claim for said 
disability.  

Also developed for appellate consideration was the issue of 
service connection for "arthritis."  During the course of 
the appeal, and based on a private physician's opinion that 
the veteran's osteoarthritis of the lumbar spine was caused 
by scoliosis which, in turn, was a result of the service-
connected residuals of fractures of the lumbar spine, the RO, 
in a May 2007 Supplemental Statement of the Case, rated 
osteoarthritis of the lumbar spine with the veteran's 
service-connected low back disorder; a 50 percent rating was 
assigned, which encompassed a 40 percent evaluation for 
severe limitation of motion of the lumbar spine (Diagnostic 
Code 5292) and an additional 10 percent for demonstrable 
deformity of a vertebral body resulting from fracture 
(Diagnostic Code 5285).  

Thus, this matter has been combined into a single increased 
rating claim and has been framed on the preceding page.  

In July 2008, the veteran was scheduled to appear for a 
hearing with the Board.  He, however, failed to report for 
said hearing because of a physical ailment.  As the veteran 
has not requested that his hearing be rescheduled, his 
request is, therefore, deemed withdrawn.  38 C.F.R. § 
20.702(d) (2007).  

In addition, after certification of the appeal to the Board 
in September 2007, the veteran submitted additional evidence 
to the Board, which consisted of several letters to his 
representative.  In a July 2008 written argument, the 
veteran's representative provided the necessary waiver of 
initial RO consideration of said evidence in order to allow 
the Board to review the evidence in the first instance.  38 
C.F.R. § 20.1304 (2007).  

Finally, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.900(c) (2007).  



FINDING OF FACT

The service-connected low back disability effectively limits 
the thoracolumbar spine to 70 degrees of forward flexion with 
pain at the extreme end-points of motion; there is no 
evidence of ankylosis, neurologic impairment or 
intervertebral disc syndrome.



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 50 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a including 
Diagnostic Codes 5286, 5292, 5293 (2002 & 2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5235-5243 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim on appeal.  The veteran should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.

With regard to the increased evaluation decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

In this case, the Board is aware that the VCAA letters, 
issued by the originating agency in July 2003 and July 2006, 
do not contain the level of specificity set forth in Vazquez-
Flores.  

The Board, however, does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims files reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, in written statements submitted throughout 
the appeal, the veteran demonstrated an understanding of the 
evidence necessary to substantiate his increased evaluation 
claim discussed in the decision below.  

For example, on his Notice of Disagreement, received by the 
RO in June 2003, he described in detail the condition and 
current severity of his service-connected low back 
disability.  This discussion by the veteran indicated an 
awareness on his part that information about such effects, 
with specific examples, is necessary to substantiate the 
instant increased evaluation claim.  

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected low back 
disability on his previous employment as an engineer and 
daily life, the Board does not view said disorder to be 
covered by the second requirement of Vazquez-Flores, and no 
further analysis in that regard is necessary.  

Finally, in June 2004 and May 2007 Statement of the Case and 
Supplemental Statement of the Cases, respectively, the RO set 
forth and provided a discussion of the rating criteria 
utilized in the present case.  The veteran was accordingly 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.  

	Duty to Assist

Regarding VA's duty to assist the appellant with his 
increased rating claim decided in the decision below, post-
service private and VA examination and clinical treatment 
reports, along with statements of the veteran, have been 
associated with the claims files.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).  


II.  Legal Criteria

       Increased Rating-general criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where, however, an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

       Orthopedic Considerations

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

       Spine-rating criteria

During the pendency of this appeal, the criteria for 
evaluating disabilities of the spine were revised.  

Here, by a June 2002 rating action, the RO increased the 
disability evaluation assigned to the service-connected 
osteoarthritis of the lumbar spine, with residuals of 
multiple fractures of the pelvis, sacrum, third and fourth 
vertebra, and three ribs, with slight deformity of lower 
right rib cage, from 40 to 50 percent under Diagnostic Codes 
5285 (residuals of a fractured vertebra) and 5292 (limitation 
of motion of the lumbar spine).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286 and 5292 (2002).  

The RO based their determination on a May 2002 VA examination 
report, which showed that the veteran demonstrated severe 
limitation of motion of the lumbar spine (flexion, extension, 
bilateral flexion and bilateral rotation were to 60, 20, 15, 
and 40 degrees, respectively).  That same VA examination 
report also contained evidence of some loss of lumbar 
lordosis and increased prominence of the right paraspinal 
muscles.  The X-ray studies of the lumbar spine revealed 
significant dextroscoliosis of the upper lumbar spine.  Thus, 
the 50 percent rating encompassed a 40 percent evaluation for 
severe limitation of motion of the lumbar spine (Diagnostic 
Code 5292) and an additional 10 percent for demonstrable 
deformity of a vertebral body resulting from fracture 
(Diagnostic Code 5285).  (see, June 2002 rating action).  

The former provisions of Diagnostic Code 5285 provided a 60 
percent rating for residuals of a fractured vertebra without 
cord involvement; abnormal mobility required neck brace (jury 
mast).  

A 100 percent evaluation was assignable where there was 
evidence of residuals of a fractured vertebra with cord 
involvement, bedridden, or requiring long leg braces.  
Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.  In 
other cases, rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebra.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) 
(in effect prior to September 26, 2003).  

A note to Diagnostic Code 5285 indicated that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285, Note (1) (2003) (in 
effect prior to September 26, 2003).  

Under the former provisions of Diagnostic Code 5292, 10, 20 
and 40 percent evaluations were assigned for slight, moderate 
and severe limitation of motion of the lumbar spine, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).  

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  The revised rating 
criteria, however, provide some guidance.  Under those 
criteria, normal forward flexion of the thoracolumbar spine 
is to 90 degrees. Normal extension is from 0 to 30 degrees.  
Normal lateral flexion, as well as rotation, is from 0 to 30 
degrees to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2007).  

Under former Diagnostic Code 5293, a 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).  

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003).  

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide that intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
on the basis of the combination of its neurologic and 
orthopedic manifestations.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a maximum 60 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(in effect from September 26, 2003).  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  

If applying the new provision would not produce "retroactive 
effects," VA ordinarily must apply the new provision.  A new 
law or regulation has prohibited "retroactive effects" if it 
is less favorable to a claimant than the old law or 
regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).  

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects:  (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F. 3d 1358 (Fed. Cir. 2005).  

If, under this test, a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be 
applied to cases pending at the time of its promulgation.  
Rodriquez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).  


III.  Legal Analysis

1.  Consideration of the former rating criteria for rating 
back disabilities.

As noted previously herein, the veteran's low back disability 
was rated as 50 percent disabling under the provisions of old 
(i.e., criteria in effect prior to September 26, 2003) 
Diagnostic Codes 5285-5292.  

A May 2002 VA examination report revealed none of the 
findings needed for higher ratings of 60 percent under the 
old provisions of Diagnostic Codes 5285 or 5293 (i.e., 
criteria in effect prior to September 26, 2003).  To this 
end, while the veteran demonstrated severe limitation of 
motion of the lumbar spine, there was no evidence of abnormal 
mobility requiring a neck brace (jury mast).  

In addition, inasmuch as testing showed no nerve involvement 
and no neurologic impairment, pronounced intervertebral disc 
syndrome was also not demonstrated.  

Since the veteran has been assigned a 40 percent rating under 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine, a DeLuca analysis is, therefore, foreclosed.  
See, Johnston v. Brown, 10 Vet. App. 80 (1997).  

Notwithstanding the foregoing, a May 2002 VA examination 
report reflects that there was no evidence of pain motion, 
weakness, fatigability, or decreased endurance or 
incoordination of the lumbar spine.  Thus, the analysis 
required by DeLuca, supra, would not result in a higher 
schedular rating, if applicable.  

In view of the foregoing, the service-connected low back 
disability does not warrant an evaluation in excess of 50 
percent under these diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 and 5293 (2003).  


2.  Consideration of the revised criteria for rating back 
disabilities.

The record contains no evidence that the veteran has been 
prescribed bed rest.  He has reported no such episodes and 
the examination and treatment records do not show doctor 
prescribed bed rest; hence, an increased rating would not be 
warranted on the basis of the first of the new bases for 
rating intervertebral disc disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

Additionally, a higher rating of 100 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine, which requires unfavorable ankylosis of the entire 
spine, is also not warranted.  See, 38 C.F.R. § 4.71a 
Diagnostic Code 5235 (2007).  

To this end, a March 2007 VA examination report revealed the 
following range of motion findings of the veteran's lumbar 
spine:  flexion to 70 degrees, bilateral rotation and 
bilateral flexion to 35 degrees, and extension to 25 degrees; 
all movements were performed on three repeated trials.  

Thus, as the veteran demonstrated range of motion of the 
lumbar spine, albeit limited, a 100 percent disability rating 
for unfavorable ankylosis of the entire spine is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2007).

Additionally, outside a finding of a positive right straight 
leg raising test at 40 degrees, the veteran had an otherwise 
normal neurological examination in March 2007.  In this 
regard, cranial nerves two through twelve were found to have 
been intact.  The veteran's muscular system revealed normal 
bulk, tone and strength.  

There was no evidence of any clear paravertebral muscle 
spasm.  Strength was intact in the arms, legs and feet.  Deep 
tendon reflects were 1+ and symmetrical in the arms and legs.  
There was no Babinski's sign, or root-like sensory loss.  
(see, March 2007 VA spine examination report).  

Because the medical evidence is to the effect that the 
veteran does not have a neurologic impairment, a separate 
rating on that basis is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).


3.  Extraschedular Consideration

In this case, the veteran is not shown to have such an 
unusual or exception disability picture manifested by marked 
interference with employment so as to obviate the application 
of the established schedular criteria for rating the service-
connected low back disability.  In reaching the foregoing 
determination, the Board acknowledges that the veteran is 
shown to have worked as an engineer into his seventies until 
his retirement.  (see, March 2007 VA examination report).  

In addition, the Board cannot overlook the absence of any 
functional or neurologic impairment, outside a positive right 
straight leg test in March 2007, or any findings that would 
equate with ankylosis involving the low back.  Thus, the 
evidence does not establish a separate basis for assigning a 
higher rating for the service-connected low back disability 
picture when viewed in light of the established rating 
framework.  

Further, the service-connected low back disability picture is 
not shown to be manifested by frequent periods of 
hospitalization.  Therefore, any referral for an 
extraschedular evaluation would not be warranted.  38 C.F.R. 
§ 3.321 (2007).  

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 50 percent for the service-
connected low back disability under the rating criteria prior 
to and effective on September 26, 2003.  38 U.S.C.A. § 
5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990); 38 C.F.R. §§ 4.7, 4.21 (2007).  





ORDER

An increased rating for osteoarthritis of the lumbar spine, 
with residuals of multiple fractures of the pelvis, sacrum 
third and fourth lumbar vertebra and three ribs, with slight 
deformity of lower right rib cage, is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


